In an action to recover damages for personal injuries, etc., the defendant Causeway Construction Corp. appeals from so much of an order of the Supreme Court, Queens County (Lerner, J.), dated February 7, 1992, as denied its motion to dismiss the complaint insofar as it is asserted against it pursuant to CPLR 3215 (c).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, the complaint is dismissed insofar as it is asserted against the appellant, and the action against the remaining defendant is severed.
The plaintiffs failed to seek entry of a default judgment within one year following the appellant’s default in answering the complaint. In addition, the plaintiffs failed to offer a reasonable excuse for their delay or demonstrate that their complaint was meritorious. Accordingly, the court should have dismissed the complaint insofar as it is asserted against the appellant pursuant to CPLR 3215 (c) (see, Ingenito v Grumman Corp., 192 AD2d 509; Wilson v Massapequa Gen. Hosp., 180 AD2d 791; Rafiq v Weston, 171 AD2d 783; Memorial Hosp. v Wilkins, 143 AD2d 494). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.